Title: Thomas Jefferson to Arthur S. Brockenbrough, 28 May 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
            Monticello May 28. 19.
          
          I have great pleasure in informing you that mr Ware is arrived. he tells me he was arrested by creditors & detained some time. he says he has secured as many bricklayers, brickmakers & house joiners as we can find work for, that they are glad to come at our prices, and will be ready to come off at once on his writing back what work we can give them. I des I told him what I had written to you; that possibly you had engaged some of the work, tho’ probably enough for them would be still disengaged, and desired him not to write back until I could get your answer.
          he tells me what I did not know that all the bricklayers of Philadelphia are regular stonemasons and always do the stone foundations for themselves; and that I may rely that the men he has engaged are of the most steady, faithful & skilful and will carry on our work with a spirit that will give us high satisfaction. I am really anxious to have these people employed from the knolege I have of their superior activity over those we are used to. I hope I shall be able to get your answer by return of mail, to wit on Tuesday evening, in which I pray you to say what part you have positively engaged and what part we are free to give to those who shall come on from Philadelphia. they will come round by water to Richmond with their tools Etc and will expect to get up from thence in boats or waggons. I shall expect your answer with anxiety & salute you with esteem & respect.
          Th: Jefferson
        